             Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 1 of 22
                                      Harris County Docket Sheet


2019-81551
COURT: 125th
FILED DATE: 11/8/2019
CASE TYPE: Debt/Contract - Consumer/DTPA

                    WALOON INVESTMENT INC DBA CLAIRON HOTEL




                                                                              k
                                 Attorney: HODGE, SHAUN WESLEY




                                                                               ler
                                              vs.




                                                                            tC
                     HAMILTON SPECIALTY INSURANCE COMPANY




                                                                         ric
                                Attorney: HARMON, JAMES RICHARD




                                                                     ist
                                                                  sD
                                      Docket Sheet Entries
         Date         Comment




                                                                 es
                                                           rg
                                                       Bu
                                                    n
                                                 ily
                                               ar
                                           M
                                        of
                                      e
                                  ffic
                                yO
                           op
                         C
                      ial
                    fic
                  of
                Un




2019-81551                                                                               Page 1 of 1

125                                                                              1/6/2020 1:55:25 PM
                                                                                     EXHIBIT B
     Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 2 of 22                             12/30/2019 6:33 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 39569914
                                                                                                  By: JIMMY RODRIGUEZ
                                                                                                Filed: 12/30/2019 6:33 PM

                                    CAUSE NO. 2019-81551

WALOON INVESTMENT, INC.                       §       IN THE DISTRICT COURT OF
d/b/a CLARION HOTEL                           §
                                              §
v.                                            §       HARRIS COUNTY, TEXAS
                                              §




                                                                                    k
HAMILTON SPECIALTY                            §




                                                                             ler
INSURANCE COMPANY                             §       125TH JUDICIAL DISTRICT




                                                                          tC
             DEFENDANT’S ORIGINAL ANSWER AND GENERAL DENIAL




                                                                       ric
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                   ist
                                                                sD
       Defendant, Blackboard Specialty Insurance Company formerly known as Hamilton




                                                            es
Specialty Insurance Company (“Blackboard”), files this Original Answer to Plaintiff's Original



                                                         rg
Petition, and would respectfully show the following:
                                                      Bu
                                    I.    GENERAL DENIAL
                                                      n
                                                  ily

       Blackboard asserts a general denial as authorized by Rule 92 of the Texas Rules of Civil
                                             ar
                                          M




Procedure and respectfully requests that Plaintiff Greatland Center d/b/a Greatland Investment,
                                         of




Inc. (“Plaintiff”) be required to prove the charges and allegations made against it by a
                                    e
                                 ffic




preponderance of the evidence as is required by the Constitution and laws of the State of Texas.
                           yO




                           II.   DISCOVERY PLAN: LEVEL TWO
                        op




       Blackboard asserts that Level Two discovery is appropriate in this case.
                    C




                                  III. SPECIAL EXCEPTIONS
                 ial
              fic




                                 FIRST SPECIAL EXCEPTION
                                      Breach of Contract
           of
       Un




       Blackboard specifically excepts to Plaintiff’s Original Petition because it only vaguely and

generically alleges that it breached its contract of insurance. The vague and indefinite breach of

contract claim fails to: (1) provide fair notice of the elements and facts of the loss allegedly

sustained by Plaintiff; (2) provide fair notice of facts showing Plaintiff’s alleged loss was covered



                                                  1
     Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 3 of 22



under the terms of the insurance contract at issue; or (3) provide fair notice of the acts and/or

omissions by Blackboard which allegedly could amount to a breach of its contractual obligations,

if any, to Plaintiff.

                                SECOND SPECIAL EXCEPTION




                                                                                      k
                                     Bad Faith Claims




                                                                               ler
        Blackboard specially excepts to Plaintiff’s Original Petition because Plaintiff fails to plead




                                                                            tC
                                                                         ric
all of the elements of its alleged cause of action for breach of the duty of good faith and fair dealing.




                                                                     ist
As a result, Plaintiff should be required to file an amended pleading which sets for the elements




                                                                  sD
and facts and evidence in support of Plaintiff’s claim for bad faith, as well as all related damages.




                                                               es
                                 THIRD SPECIAL EXCEPTION


                                                            rg
                                        Chapter 541
                                                        Bu
        Blackboard specially excepts to Plaintiff’s Original Petition because Plaintiff’s Chapter
                                                       n
                                                  ily

541 claims are deficient. The elements of a cause of action under Chapter 541 are: (1) the plaintiff
                                               ar
                                           M




is a “person” as defined by Texas Insurance Code §541.002; (2) the defendant’s acts or practices
                                        of




violated a section of the Insurance Code, §17.46(b) of the Texas Business & Commerce Code, or
                                      e
                                 ffic




violated a tie-in provision of the DTPA; and (3) defendant’s acts were a producing cause Plaintiff’s
                             yO




damages.
                         op




        Plaintiff generically alleges that Blackboard violated subparts of §541 but fail to allege any
                        C




specific facts on which such claims are based. As a result, Plaintiff should be required to file an
                   ial
                fic




amended pleading setting forth the elements, facts, and evidence in support of its claim for §541
             of




violations, as well as all related damages.
        Un




                                FOURTH SPECIAL EXCEPTION
                                        Chapter 542

        Blackboard specially excepts to Plaintiff’s Original Petition because Plaintiff’s Chapter

542 claims are deficient. Plaintiff generically alleges that Blackboard violated subparts of §542



                                                   2
     Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 4 of 22



but fail to allege any specific facts on which such claims are based. As a result, Plaintiff should be

required to file an amended pleading setting forth the elements, facts, and evidence in support of

its claim for §542 violations, as well as all related damages.

                                FIFTH SPECIAL EXCEPTION




                                                                                    k
                                      DTPA Violations




                                                                              ler
       Blackboard specially excepts to Plaintiff’s Original Petition because its assertions under




                                                                           tC
                                                                        ric
the Texas Deceptive Trade Practices – Consumer Protection Act (“DTPA”) are deficient.




                                                                    ist
Specifically, Plaintiff fails to provide Blackboard with fair notice of the facts and circumstances




                                                                 sD
supporting the alleged DTPA violations in the Petition. As a result, Plaintiff should be required to




                                                             es
file an amended pleading which sets forth facts and evidence in support of Plaintiff’s claims and


                                                          rg
alleged damages.                                      Bu
                                                      n
                                IV. AFFIRMATIVE DEFENSES
                                                ily
                                             ar


                               FIRST AFFIRMATIVE DEFENSE
                                          M




                                  Policy Terms and Conditions
                                       of




       Plaintiff’s claims are subject to the respective terms and conditions of the Policy, including
                                     e
                                ffic




but not limited to the applicable Policy limit and deductible. Blackboard hereby incorporates the
                           yO




terms of its Policy by reference.
                        op




                             SECOND AFFIRMATIVE DEFENSE
                     C




                                  Failure to State a Claim
                 ial




       Plaintiff’s causes of action are barred, either in whole or in apart, because they fail to state
              fic




a claim upon which relief can be granted. Plaintiff fails to describe how Blackboard’s alleged
            of
       Un




breach of the insurance contract would convert Plaintiff’s contractual claim into any other causes

of action including, but not limited to, breach of the duty of good faith and fair dealing or a

violation of the Texas Insurance Code.




                                                  3
     Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 5 of 22



                                  THIRD AFFIRMATIVE DEFENSE
                                       Concurrent Causation

        Plaintiff’s recovery is barred by the doctrine of concurrent causation because it cannot

segregate between the damages caused by covered and non-covered perils. JAW The Pointe, LLC




                                                                                   k
v. Lexington Ins. Co., 460 S.W.3d 597, 608 (Tex. 2015).




                                                                             ler
                                 FOURTH AFFIRMATIVE DEFENSE




                                                                          tC
                                   Liability Not “Reasonably Clear”




                                                                       ric
        As to Plaintiff’s extra-contractual claims alleging “bad faith”, a bona fide controversy




                                                                   ist
                                                                sD
existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance benefits from




                                                              es
Blackboard, and Blackboard possesses the right to value claims differently from those asserting



                                                          rg
claims under the Policy without facing bad faith liability.
                                                      Bu
                             FIFTH AFFIRMATIVE DEFENSE
                                                      n
                  Absence of Coverage Precludes Extra-Contractual Liability
                                                ily
                                              ar


        Plaintiff has not suffered any damages that are recoverable under any extra-contractual
                                           M




theory of liability.
                                         of
                                       e




                              SIXTH AFFIRMATIVE DEFENSE
                                   ffic




                          Failure to Mitigate/ Contributory Negligence
                            yO




        Plaintiff is barred from any recovery, in whole or in part, due to its failure to mitigate the
                        op




alleged damages and its own contribution to the alleged damages. Because of Plaintiff’s failure to
                       C




mitigate damages, it is precluded from recovering any damages that would have been prevented
                    ial
               fic




and/or mitigated.
            of




                             SEVENTH AFFIRMATIVE DEFENSE
        Un




                                   Waiver and Estoppel

        Plaintiff has waived and/or is estopped from asserting the claims against Blackboard in

Plaintiff’s Original Petition.




                                                  4
    Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 6 of 22



                            EIGHTH AFFIRMATIVE DEFENSE
                                 Conditions Precedent

       Plaintiff’s claims are subject to the respective terms and conditions of the Policy, including

but not limited to showing a covered loss.




                                                                                  k
                             NINTH AFFIRMATIVE DEFENSE




                                                                            ler
                                    Limit of Liability




                                                                         tC
       Plaintiff’s damages, if any, are limited by the amount set forth in the policy limitations




                                                                      ric
provisions of the applicable policy, a copy of which has been produced.




                                                                  ist
                                                               sD
                             TENTH AFFIRMATIVE DEFENSE
                                  Offset and/or Credit




                                                            es
       Plaintiff’s damages, if any, must be offset by the amount of applicable policy deductibles.


                                                         rg
                                                     Bu
Further, any award to Plaintiff must be offset by all prior payments tendered to Plaintiff for the
                                                     n
claims forming the basis of its claims and by all payments and credits otherwise available.
                                               ily
                                             ar


                          ELEVENTH AFFIRMATIVE DEFENSE
                                         M




                           Contractual and Statutory Limitations
                                      of




       Any recovery by Plaintiff is subject to the contractual limitations under the policy and/or
                                    e
                                ffic




the statutory limitations on liabilities and damages contained in Chapter 41 of the Texas Civil
                           yO




Practice and Remedies Code, as well as all other statutory damage caps provided by law.
                       op




                           TWELFTH AFFIRMATIVE DEFENSE
                    C




                             Punitive and Exemplary Damages
                 ial




       Blackboard invokes and asserts all applicable limitations upon punitive damages,
              fic




exemplary damages, and additional damages, including, but not limited to, those contained in the
           of
       Un




applicable statues under which it is being sued, Texas Civil Practice and Remedies Code Chapter

41, and the United States and Texas Constitutions. Also, to the extent that additional damages or

punitive damages or penalty interest are awarded, more than one of them cannot be awarded for




                                                 5
     Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 7 of 22



the same conduct and/or based on the same damages as such multiple awards would be multiple

punishments for the same actions.

                                           V.     PRAYER

       Blackboard requests that Plaintiff takes nothing by its claims and that Blackboard be




                                                                                k
                                                                             ler
granted any and all other relief to which it may show itself justly entitled.




                                                                          tC
                                                Respectfully submitted,




                                                                       ric
                                                THOMPSON, COE, COUSINS & IRONS, L.L.P.




                                                                   ist
                                                                sD
                                                By: /s/ Richard Harmon
                                                       RICHARD HARMON




                                                             es
                                                       Texas State Bar No. 09020700
                                                       rharmon@thompsoncoe.com


                                                          rg
                                                       CHRISTOPHER H. AVERY
                                                       Bu
                                                       Texas State Bar No. 24069321
                                                       cavery@thompsoncoe.com
                                                       n
                                                       ALEXA GOULD
                                                 ily

                                                       Texas State Bar No. 24109940
                                              ar


                                                       agould@thompsoncoe.com
                                          M




                                                       One Riverway, Suite 1400
                                                       Houston, Texas 77056
                                       of




                                                       Telephone: (713) 403-8210
                                     e




                                                       Facsimile: (713) 403-8299
                                 ffic




                                                Counsel for Defendant
                           yO




                                                Blackboard Specialty Insurance Company
                        op
                     C
                 ial
              fic
            of
       Un




                                                   6
    Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 8 of 22



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of December, 2019, a true and correct copy of the
foregoing instrument was served via the Court’s electronic notification system on the following
counsel of record:

       Shaun W. Hodge




                                                                              k
       The Hodge Law Firm, PLLC




                                                                         ler
       2211 Strand, Suite 302
       Galveston, Texas 77550




                                                                      tC
       Telephone: (409) 762-5000




                                                                   ric
       Facsimile: (409) 763-2300
       shodge@hodgefirm.com




                                                               ist
       Counsel for Plaintiff




                                                            sD
                                                         es
                                           /s/   Christopher H. Avery


                                                      rg
                                           CHRISTOPHER H. AVERY
                                                  Bu
                                                  n
                                             ily
                                          ar
                                       M
                                     of
                                  e
                              ffic
                          yO
                      op
                   C
                ial
             fic
           of
       Un




                                              7
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 9 of 22

                 2019-81551 / Court: 125




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 10 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 11 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 12 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 13 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 14 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 15 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 16 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 17 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 18 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 19 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 20 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 21 of 22




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00049 Document 1-2 Filed on 01/07/20 in TXSD Page 22 of 22

                 2019-81551 / Court: 125




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
